HART, J., (after stating the facts). This appeal involves the- constitutionality of section 8 of the Act 158 of the Acts of 1917. Acts of Ark. 1917, vol. 1, p. 846. Section 8 reads as follows: “The county judge of said county is authorized to pay to brokers or agents for their services in funding outstanding warrants by the taking up of same and the issuance therefor of warrants payable in the future at a feed date a sum in money or in warrants, not to exceed the equivalent of 7 per cent, per annum for the time the refunding warrants shall run from date thereof until time fixed in said warrants for payment.” It is claimed that the act is in violation of section 1, article 16 of the Constitution of 1874, which reads as follows: “Neither the State nor any city, county, town or other municipality in this State shall ever loan its credit for any purpose whatever; nor shall any county, city, town or municipality ever issue any interest-bearing evidences of indebtedness, except such bonds as may be authorized by law to provide for and secure the payment of the present existing indebtedness, and the State shall never issue any interest-bearing treasury warrants or scrip. ’ ’ In Quinn v. Reed, 130 Ark. 116, 197 S. W. 15, the court, in construing this section of the Constitution, held that, the county court had no power to enter into separate contracts for the payment of interest. The court said that the county court exceeds its power when it undertakes to issue warrants or other evidences of indebtedness in any form for the payment of interest for future forbearance. There the statute which was held to be unconstitutional provided that the county court of Pulaski County might call in its warrants for reissuance payable to bearer at a future!date, and that the county court, “is authorized to pay to the parties, accepting any of said reissued warrants payable at a future date a fair sum, representing the value of their indebtedness in waiting for payment at .such future date, such price to be paid either in money or warrants, but not to exceed the equivalent of 6 per cent, per annum for the time for which said indulgence is granted.” An attempt is made by counsel to distinguish section 8 of the act under consideration and the Pulaski County act. It is evident from reading them that each of them has for its object and purpose the payment of a sum of money to the holders of the warrants, or to some one else, for their forbearance in presenting the warrants to the county treasurer. County warrants are orders on the county treasurer to pay certain moneys on account of the county. This is the usual form in which all public debts are paid. When the act in question is considered in its entirety, it is evident that section 8 is an attempt to pay the holders of county warrants a sum equal to a stipulated rate of interest for their forbearance in presenting warrants for payment. We think there is no material difference between the section of the statute under consideration and the Pulaski County act, which was held to be in contravention of the section of the Constitution above quoted. It may not be inappropriate tp state here that section 4 of the act under consideration provides that no county warran'ts hereafter issued by said county shall be receivable for taxes, nor in payment of any fines, penalty or forfeiture, but shall be payable only in the current money of the United States. Section 10, article 16 of the Constitution of 1874, provides that the taxes of counties, towns and cities are only to be payable in local currency of the United States, or the orders or warrants of said counties, towns and cities respectively. So it will be seen that section 4 of the act under consideration contravenes this clause of the Constitution. See Stillwell v. Jackson, 77 Ark. 250. Therefore, the judgment will be affirmed.